Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation of Claim 1 reading: “the jaws being pivotable around the pivot axis in a pivoting direction” should read “the jaws being pivotable around the pivot axis in [[a]] respective pivoting directions”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the limitation of Claim 4 reading: ““the first-defined gripping section” does not have support from the claims from which it depends.  The applicant should amend claim 1 to introduce “a first-defined gripping section” if that’s the terminology that will be used throughout the claims. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the limitation of Claim 5 reading: ““the first-defined gripping section” does not have support from the claims from which it depends.  The applicant should amend claim 1 to introduce “a first-defined gripping section” if that’s the terminology that will be used throughout the claims. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the limitation of Claim 9 reading: ““the first-defined gripping section” does not have support from the claims from which it depends.  The applicant should amend claim 1 to introduce “a first-defined gripping section” if that’s the terminology that will be used throughout the claims. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation of Claim 10 reading: ““the first-defined gripping section” does not have support from the claims from which it depends.  The applicant should amend claim 1 to introduce “a first-defined gripping section” if that’s the terminology that will be used throughout the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20100236079, Bush in view of USPGPUB 20170190055, Zhao et al., hereafter Zhao.
Regarding Claim 1, Bush discloses (per Claim 1) a hydraulically activated (abstract) cutting tool (abstract) comprising: 
first and second pivoting jaws, 6 and 7, pivotable around a shared pivot axis, (axis extending through part 13) , which extends in a direction, (into and out of page in fig 5) the jaws being pivotable around the pivot axis in a pivoting direction (per par. 0007), each jaw having opposite first and second side surfaces (see annotated fig 3); 

a stop 15 formed on the second pivoting jaw 7, the stop having a stop surface against which the cutting edge engages at an end of the cutting movement (shown in fig 3 and 6), 
Regarding Claim 21, Bush discloses a hydraulically activated cutting tool (abstract) comprising: 
first and second pivoting jaws, 6-7, pivotable around a shared pivot axis, (axis extending through part 13), which extends in a direction (into and out of page in fig 5), the jaws being pivotable around the pivot axis in a pivoting direction (par 0007), each jaw having opposite first & second side surfaces (see annotated fig 3 below); 
a blade 14 formed on the first pivoting jaw, 6, the blade having a cutting edge extending in the direction of the pivot axis (see annotated fig 3 below) and between the side surfaces of the first pivoting jaw (see annotated fig 3 below), the cutting edge configured to form an elongated cut in the direction of the pivot axis (due to the shape of the cutter/cutting edge); 
a stop 15 formed on the second pivoting jaw, 7, the stop having a stop surface (surface of part 15 which contacts cutting edge 14 in fig 3).

    PNG
    media_image1.png
    623
    725
    media_image1.png
    Greyscale

Bush lacks per claim 1, a gripping section provided on the second pivoting jaw, the gripping section protruding over the stop surface in a direction toward the first pivoting jaw, where per claim 2, the gripping section is provided at the first side surface of the second pivoting jaw and forms a front peripheral edge in the pivoting direction, where per claim 3, the gripping section is provided at the first side surface of the second pivoting jaw, and a second gripping section is provided at the second side surface of the second pivoting jaw, where per claim 4, the first-defined gripping section and the second gripping section are pivotably mounted to the second pivoting jaw, where per claim 5, the first-defined gripping section and the second gripping section can be fixedly latched into at least one position, and per claim 21, a first gripping section pivotally mounted at the first side surface of the second pivoting 
Zhao discloses a pivoted jaw shearing tool which further comprises a gripping section (see annotated fig 3 below, first and second gripping sections which make up the gripping section), provided on a second pivoting jaw (see annotated fig 3 below), the gripping section protruding over a stop surface of the second pivoting jaw (see annotated fig 3 below, at least when the gripping section is moved relative to the pivoting jaw to clamp a work piece, par. 0006),  in a direction toward the first pivoting jaw (par 0006), where per claim 2, the gripping section is provided at the first side surface of the second pivoting jaw and forms a front peripheral edge in the pivoting direction (See annotated fig 3 below), and per claim 3, the gripping section is provided at the first side surface of the second pivoting jaw (See annotated fig 3 below), and a second gripping section is provided at the second side surface of the second pivoting jaw, (See annotated fig 3 below), and per claim 4, the first-defined gripping section and the second gripping section are pivotably mounted to the second pivoting jaw, (See annotated fig 3 below),  where per claim 5, the first-defined gripping section and the second gripping section can be fixedly latched into at least one position (par 0006 and par 0033), where per claim 21, a first gripping section is pivotally mounted at the first side surface of the second pivoting jaw, (See annotated fig 3 below),  the first gripping section protruding over the stop surface in a direction toward the first pivoting jaw (See annotated fig 3 below), and a second gripping section pivotally mounted at the second side surface of the second pivoting jaw, (See annotated fig 3 below), the second gripping section protruding over the stop surface in a direction toward the first pivoting jaw (See annotated fig 3 below), in order to perform multiple functions, including shearing and clamping simultaneously with a same device (par 0003 and 0004).

    PNG
    media_image2.png
    822
    941
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bush  by including a gripping section provided on the second pivoting jaw, the gripping section protruding over the stop surface in a direction toward the first pivoting jaw, where per claim 2, the gripping section is provided at the first side surface of the second pivoting jaw and forms a front peripheral edge in the pivoting direction, where per claim 3, the gripping section is provided at the first side surface of the second pivoting jaw, and a second gripping section is provided at the second side surface of the second pivoting jaw, where per claim 4, the first-defined gripping section and the second gripping section are pivotably mounted to the second pivoting jaw, where per claim 5, . 

Claims 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Zhao and in view of USPGPUB 20190207356, Lemke.
Regarding Claim 6, Bush discloses a method of cutting a work piece, comprising: 
providing a hydraulically activated cutting tool (abstract) including first and second pivoting jaws, 6 and 7, pivotable around a shared pivot axis (axis through 13) which extends in a direction (see annotated fig 2 of Bush above), each jaw having opposite first and second side surfaces (see annotated fig 2 of Bush above), the jaws being pivotable around the pivot axis in a pivoting direction (par 0007), a blade (14) formed on the first pivoting jaw (6), the blade having a cutting edge that extends in a direction parallel to the pivot axis (see annotated fig 2 of Bush above) and between the side surfaces (see annotated fig 2 of Bush above) a stop 15 formed on the second pivoting jaw 7, the stop having a stop surface (surface against which surface 14 lies when in the position shown in fig 6, and cutting through the work piece with the blade until the cutting edge engages the stop surface at an end of a cutting movement (par. 0037) such that work piece one of the strand-shaped cables can be removed, the cutting edge forming an elongated cut work-piece (due to the shape of the cutter/cutting edges).
Bush Lacks the method comprising the workpiece having been a crimped connection between two strand-shaped cables of an H-tap crimped connection wherein the tool comprises a gripping section 
Lemke discloses a method comprising using a jaw pivoted tool (fig 6 and 7) to cut work in the form of a crimped connection between two strand-shaped cables of an H-tap crimped connection (par. 0002). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bush by using Bush to cut work in the form of a crimped connection between two strand-shaped cables of an H-tap crimped connection since Lemke discloses that it is known to cut such workpiece via pivoted jaw mechanisms such as in Bush.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bush by including the method of using the Bush tool comprising the steps of  workpiece having the tool thereof comprise a gripping section on a second pivoting jaw  the gripping section protruding over a stop surface  in a direction toward a first pivoting jaw, overlapping the gripping section  over sections of the workpiece that extend in a longitudinal direction of the work piece, wherein the gripping section abuts against the workpiece and cutting through the work piece with a blade until the cutting edge engages the stop surface  at an end of a cutting movement such that one of the workpiece can be removed, and the gripping section being provided at the first side surface of the second pivoting jaw and a second gripping section is provided at the second side surface of the second pivoting jaw (per claim 8) and the first-defined gripping section and the second gripping  section are pivotably mounted to the second pivoting jaw (per 9) and the first-defined gripping section and the second gripping section able to be fixedly latched into at least one position (per claim 10) and the gripping section being pivotably mounted to the second pivoting jaw (per claim 11) and the gripping section can be fixedly latched into at least one position, and the gripping section is pivotably mounted to the second pivoting jaw (per claim 13) and the gripping section can be fixedly latched into at least one position (per claim 14) and the first-defined gripping section and the second gripping section can be fixedly latched into at least one position (per claim 15), in order to  simultaneously clamp and cut a work piece and to secure the cut work piece via the clamps after cutting has been completed as taught by Zhao.
Examiner notes that per Claim 6, the cutting edge of Bush, and thus of modified Bush would form an elongated cut through the workpiece due to the elongated shape of the cutting edge of Bush.

Thus, the cutting of such a workpiece via the elongated cutting edge of modified Bush would include the tool comprising the workpiece having been a crimped connection between two strand-shaped cables of an H-tap crimped connection wherein the tool comprises a gripping section provided on the second pivoting jaw, the gripping section protruding over the stop surface in a direction toward the first pivoting jaw; overlapping the gripping section over sections of the strand-shaped cables that extend in a longitudinal direction of the strand-shaped cables before and/or after the crimped connection, wherein the gripping section abuts against one of the strand-shaped cables; and cutting through the crimped connection with the blade until the cutting edge engages the stop surface at an end of a cutting movement such that one of the strand-shaped cables can be removed, the cutting edge forming an elongated cut through the crimped connection (per claim 6), and the gripping section being provided at the first side surface of the second pivoting jaw, and a second gripping section is provided at the second side surface of the second pivoting jaw (per claim 8), and the first-defined gripping section and the second gripping  section are pivotably mounted to the second pivoting jaw (per 9) and the first-defined gripping section and the second gripping section able to be fixedly latched into at least one position (per claim 10), and the gripping section being pivotably mounted to the second pivoting jaw (per claim 11), and the gripping section can be fixedly latched into at least one position, and the gripping section is pivotably mounted to the second pivoting jaw (per claim 13), and the gripping section can be fixedly latched into at least one position (per claim 14) and the first-defined gripping section and the second gripping section can be fixedly latched into at least one position (per claim 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20090112246 and 5925052 disclose combo cutting and clamping, while 8578751, and 2662431, comprise flat tipped hydraulic tools, while 5925052 discloses a cutting tool with dual adjacent gripping arms and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724